UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4562



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL STEPHON GRIFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:92-cr-00074-F-2)


Submitted:   November 22, 2006         Decided:     December 11, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, Acting United States Attorney,
Jennifer P. May-Parker, Anne M. Hayes, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Michael Stephon Griffin appeals the sentence of sixty

months imprisonment imposed by the district court upon revocation

of his supervised release.                 At the time of the revocation hearing,

Griffin was facing state charges of selling marijuana at his

workplace. He had previously violated the conditions of supervised

release, resulting in the court’s modification of his supervised

release         and    his   confinement      for    ninety    days    in    a   community

corrections            center.      Griffin     argues    that       the    sentence    was

unreasonable because the district court failed to give its reason

for imposing the maximum sentence.                   We affirm.

                 In    Griffin’s     case,     the   Chapter     7    policy     statement

advisory range was 51-60 months. Because Griffin did not object to

the   district          court’s     failure    to    explain   the     reason     for   his

sentence, this court’s review is for plain error. United States v.

Olano, 507 U.S. 725, 732 (1993); United States v. Hughes, 401 F.3d

540, 547 (4th Cir. 2005).             In United States v. Crudup, 461 F.3d 433

(4th Cir. 2006), petition for cert. filed, Nov. 3, 2006 (No. 06-

7631), we held that “revocation sentences should be reviewed to

determine whether they are ‘plainly unreasonable’ with regard to

those       §    3553(a)1        factors    applicable    to     supervised        release

revocation sentences.”               Id. at 437.       Crudup mandates a two-step

analysis.             First, the appellate court must decide whether the


        1
         18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

                                             - 2 -
sentence is unreasonable, either procedurally--for example, if the

district court gave an inadequate statement of reasons or failed to

make a necessary factual finding--or substantively, which could be

the case if the court relied on an improper factor or rejected

policies articulated by Congress or the Sentencing Commission. Id.

at 438 (citing United States v. Moreland, 437 F.3d 424, 434 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006)).2              If the sentence is

unreasonable, the appeals court must decide whether it is plainly

unreasonable, using the same definition of plain as in “plain

error” analysis, that is, “clear” or “obvious.”               Crudup, 461 F.3d

at 439 (quotation and citation omitted).              While the district court

must       consider   the    Chapter    7    policy    statements,    statutory

requirements, and the factors applicable to revocation sentences

under 18 U.S.C.A. § 3553(a), see 18 U.S.C. § 3583(e) (2000), the

district court ultimately has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.          Crudup, 461 F.3d at 439.

              Here, the district court did not explicitly state its

reason      for   imposing    a   sentence   of   sixty   months,   the   maximum

sentence permissible under § 3583(e).3             However, the court imposed

a sentence within the Chapter 7 advisory policy statement range of


       2
      Both Crudup and Moreland involved variance sentences that
went above the advisory Chapter 7 sentencing range.
       3
      The sentence was imposed on May 16, 2006, almost three months
before the opinion in Crudup issued.

                                       - 3 -
51-60 months.          The court’s comments during the hearing reveal its

concerns that prior incarceration and drug treatment had not kept

Griffin from again selling drugs, and that Griffin’s continued drug

activity might cause harm to others.                     To the extent that the

court’s failure to state its reasons for the sixty-month sentence

renders the sentence unreasonable, we conclude that the sentence is

not plainly unreasonable.

              Griffin suggests that the court failed to consider that

a five-year sentence is excessive for his offense.                    However, when

imposing      a    revocation      sentence,       the   district     court   is   not

authorized        to    consider    whether        the   sentence     reflects     the

seriousness of the offense.             Crudup, 461 F.3d at 439 (citing 18

U.S.C. § 3583(e)) (certain § 3553(a) factors may not be considered

in review of revocation sentence).                 Griffin also suggests that the

court may have imposed the sentence out of a mistaken belief that

he still required treatment for drug addiction. However, Griffin’s

attorney      informed      the    court    that     Griffin    had    overcome    his

addiction.

              The sentence was within the advisory Chapter 7 policy

statement range, and Griffin does not claim that the district court

failed to consider any pertinent § 3553(a) factors.                    Therefore, we

affirm the sentence.          We dispense with oral argument because the

facts   and       legal   contentions       are    adequately    presented in      the




                                           - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 5 -